Citation Nr: 0410864	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  04-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the VARO in Fargo, 
North Dakota, which granted service connection for tinnitus and 
assigned a 10 percent disability rating, effective June 11, 2002, 
the date of receipt of the claim.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has persistent and recurrent tinnitus.

2.  A 10 percent disability evaluation is the maximum schedular 
evaluation that may be assigned for bilateral tinnitus.


CONCLUSION OF LAW

An initial disability evaluation in excess of 10 percent for 
bilateral tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's claim of entitlement to an increased 
disability rating for tinnitus because 10 percent is the maximum 
rating provided in VA's schedule for rating disabilities.  38 
C.F.R. Part 4 (2003).  The veteran and his representative contend 
that he is entitled to separate 10 percent ratings for each ear 
because he has tinnitus in both ears and the VA's Schedule for 
Rating Disabilities (Rating Schedule) warrants a separate 10 
percent evaluation for each ear.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in the 
development of their claims.

In Holliday v. Principi, 14 Vet. App. 282-83 (2001), the United 
States Court of Appeals for Veterans Claims (Court) determined 
that the provisions of the VCAA are potentially applicable to all 
claims filed after the date of enactment in January 2000, or filed 
before the date of enactment but not final as of that date.

However, as will be discussed below, the outcome of this case 
revolves around the interpretation of the relevant regulation.  
The Court has held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the facts, 
is dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) and cases cited therein.  Consequently, the 
VCAA is not an issue in this case.

Although the veteran has been granted a 10 percent evaluation for 
tinnitus, which is the maximum schedular evaluation under 38 
C.F.R. § 4.87, Diagnostic Code 6260, he and his representative 
contend that he is entitled to separate 10 percent ratings with 
respect to each ear.  In May 2003, the VA's Rating Schedule was 
revised with respect to tinnitus.  Effective June 13, 2003, the 
following notes were added to Diagnostic Code 6260:

Note (2):  Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head.

Note (3):  Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but evaluate it 
as part of any underlying condition causing it.  68 Fed. Reg. 
25,822 (May 14, 2003).

While the Board notes that the veteran was not previously given 
notice of the aforementioned revision for evaluating tinnitus, the 
Board's decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof as there was no 
change in the actual diagnostic criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The above Notes removed any 
ambiguity in the Rating Schedule by giving more explicit 
instructions for the evaluation of tinnitus under Diagnostic Code 
6260.  Moreover, the revision in effect renders the veteran's 
claim for separate ratings for tinnitus in each ear moot, as they 
are not available as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

VA's Office of the General Counsel recently issued an opinion on 
the instant issue that is binding on the Board, that "tinnitus is 
the perception of sound in the absence of an acoustic stimulus."  
VAOPCPREC 23-03.  This opinion referenced the notice of proposed 
rulemaking resulting in the amendment to Diagnostic Code 6260 in 
May 2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs....

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than 
from the ears.

See Schedule for Rating Disabilities:  Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (September 19, 2002) [citing Diseases of the Ear, 
H. Ludman and T. Wright, 6th ed., Chapter 11; Phantom Auditory 
Perception (Tinnitus):  Mechanisms of Generation and Perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms 
of Tinnitus.  Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, VA's Office of General Counsel 
found that the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the source of 
the noise that is tinnitus is the primary basis for VA's practice, 
as reflected in the notice of proposed rulemaking, of rating 
tinnitus as a single disease entity.  VAOPGPREC 2-03.

Accordingly, it was determined that Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, regardless of 
whether it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for bilateral 
tinnitus.  Consequently, the assignment of an increased evaluation 
for tinnitus is not warranted.

In sum, the veteran has failed to state a claim regarding his 
service-connected tinnitus for which relief may be granted by the 
Board; accordingly, his appeal in this regard must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board notes that it 
is bound in its decisions by the regulations of VA, the 
instructions of the Secretary, and the precedent opinions of the 
chief legal officer of VA.  See 38 U.S.C.A. §§ 7104(c) (West 
2002).  Moreover, because the law, rather than the facts, with 
regard to this issue is dispositive, the doctrine of resolving 
doubt is not for application with regard to this aspect of the 
appeal.  See 38 U.S.C.A. § 5107(b).









ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



